Johnson, Judge.
This is a direct appeal from the trial court’s grant of the Resolu *885tion Trust Corporation’s motion to compel Yvette Davis a/k/a Yvette Hall to vacate property.1 We have reviewed Davis’ three enumerations of error and find them to be totally without merit. The only genuine issue before this court is a motion for sanctions for frivolous appeal filed by the RTC. Because Davis’ appeal has no arguable merit, we grant the motion and direct the trial court to impose upon Davis a penalty of $500 upon receipt of the remittitur in accordance with Court of Appeals Rule 26 (b). See Horton v. Middle Ga. Bank, 203 Ga. App. 127 (417 SE2d 220) (1992).
Decided May 26, 1993 —
Reconsideration denied June 9, 1993
Yvette Davis, pro se.
McCalla, Raymer, Padrick, Cobb & Nichols, Linda S. Finley, Carol V. Clark, for appellee.

Judgment affirmed with direction.


Blackburn and Smith, JJ., concur.


 Davis was directed to permanently vacate the property in an order dated April 11, 1989, granting summary judgment in a quiet title action she initiated after the property had been foreclosed. Davis appealed that decision to the Georgia Supreme Court which affirmed the trial court without opinion (Case No. S90A0502). Davis v. Perpetual Sav. & Loan, 391 SE2d 121 (1990), aff'd without opinion. On October 8, 1990, eighteen months after the entry of the original order, Davis remained on the property. Perpetual’s successor, Statesman Federal Savings Bank filed an application for contempt, which resulted in another order requiring Davis to vacate. Since that time, two Intruder’s Warrants have been filed, and finally, on September 4, 1992, the Resolution Trust Corporation, as receiver for Statesman, filed an application for Emergency Contempt, the grant of which forms the basis of this appeal.